I think the only effect of the act of 1873, in amendment of Gen. Stats., ch. 226, sec. 2, upon which the plaintiff here relies, was to enlarge the action of replevin by making it applicable where there is an illegal detention of property as well as where there has been an unlawful taking; that is, to give the action of replevin in the detinet as well as in the cepit. The property here was in the custody of the officer on final process at the time the replevin was brought, and it is well settled in this state that replevin in such case does not lie. Mitchell v. Roberts,50 N.H. 486, and cases cited.
SMITH, J. The intention of the legislature is to be gathered from the language of the act itself; and, looking at the act of July 1, 1873, it is clear that the only change affected was to allow replevin to be brought for property unlawfully detained, as well as for property unlawfully taken.
We have been furnished by counsel with a copy of the original bill, introduced into the legislature in 1873, and they have agreed that it may be considered, for the purpose of ascertaining the intention of the legislature in the passage of the act. The act as passed is in the exact language of the bill as originally introduced, except that the words "or taken on execution," inserted in the original bill immediately after the *Page 623 
words "attached on mesne process," were stricken out by the house, and the bill as amended was subsequently passed by both houses. This affords very strong evidence that the legislature did not intend to change the law so as to authorize replevin to be brought for property taken on execution.
Case discharged.